     Case 3:19-cv-00019-S Document 1 Filed 01/04/19     Page 1 of 7 PageID 1


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

Fernando White,                           §
                                          §
                                          §
            Plaintiff,                    §
                                          §
v.                                        §      Civil Action No. 3:19-cv-00019
                                          §
                                          §
Merrick Bank,                             §
                                          §
                                          §
            Defendant.                    §
                                          §

                                 COMPLAINT
            Plaintiff Fernando White (“White” or “Plaintiff”) files this complaint

against Defendant Merrick Bank (“Defendant”), and, in support thereof, states as

follows:

                                INTRODUCTION

1.    This is an action for actual damages, statutory damages, and attorney fees

      and costs for violation of the Fair Credit Billing Act (part of the Truth in

      Lending Act) (FCBA), 15 U.S.C. §§ 1666 et seq. and Regulation Z

      thereunder.

2.    As enacted in 1974, the purpose of the FCBA is to protect consumers from

      “unfair and inaccurate credit billing and credit card practices.” (1974 U.S.

      code Cong. And Adm. News, pp. 6119, 6152). The FCBA applies to open-

      end credit transactions, mainly credit cards. Among the specifically

      enumerated examples of billing errors subject to FCBA protection is

      unauthorized charges. 15 U.S.C. § 1666(b)(1) (“A reflection on a statement

                                      1! of 7!
     Case 3:19-cv-00019-S Document 1 Filed 01/04/19        Page 2 of 7 PageID 2



      of an extension of credit which was not made to the obligor or, if made, was

      not in the amount reflected on such statement.”)

3.    As alleged in this Complaint, the charged to Plaintiff’s credit card with

      Merrick Bank for $232.64 for goods or services, by the written agreement

      with merchant, was unauthorized

4.    Plaintiff timely submitted a billing dispute to Merrick Bank, but it failed to

      remove the unauthorized charges. Thus, Merrick failed to investigate and

      correct the billing error.

5.    This action now seeks declaratory, compensatory, statutory, and punitive

      damages, and costs and reasonable attorneys’ fees against Defendant for

      their negligent, willful, and knowing violations of the FCBA.

                                      PARTIES

6.    At all relevant times, White is a natural person who resides in Austin, Texas.

7.    At all relevant times, Defendant Merrick Bank is a foreign-for-profit

      corporation doing business in the state of Texas. Process of service may be

      had on Defendant at its Registered Agent, Brian W. Jones, 10705 S. Jordan

      Gateway, Ste 200, South Jordan, UT 84095.

                             JURISDICTION AND VENUE

8.    As this action arises under federal and state laws, jurisdiction lies pursuant to

      28 U.S.C. §1331, 28 U.S.C. § 1367(a), and 28 U.S.C. § 1367.

9.    Venue lies in this district pursuant to 28 U.S.C. § 1391 because a substantial

      part of the events giving rise to this action occurred here.



                                        2! of 7!
      Case 3:19-cv-00019-S Document 1 Filed 01/04/19         Page 3 of 7 PageID 3



                               FACTUAL ALLEGATIONS

10.    On or about April 14, 2018, Plaintiff entered into an agreement with Payless

       Car Rental (“Payless”) through priceline.com for the rental of a car for

       twenty-four hours for an estimated charge of $22.99 (the “Agreement’).

11.    Pursuant to the Agreement, Plaintiff was to pick the rental car up at Dallas

       Love Field airport on April 14, 2018. He was obligated to return the rental

       car within twenty-four hours before 12 p.m. on April 15.

12.    Plaintiff properly complied with all conditions of the Agreement, including

       returning the rental car with a full gas tank prior to the deadline.

13.    On returning the car, Payless refused to provide White a printout

       confirmation showing the condition of the rental car, including the fuel level

       or damage to the car. Payless also refused to provide White with a receipt.

       To protect himself from authorized charges, White documented the condition

       of the rental car and the fuel level.

14.    As Plaintiff properly compiled with all conditions of the Agreement, Payless

       was thereby only authorized to charge $22.99 for the car rental.

15.    Around April 16, 2018 Plaintiff noted that Payless had a pending charge well

       in excess of the authorized amount of $232.64 to his Merrick Bank Charge

       Account with Defendant. On April 18, 2018, Plaintiff saw that the status of

       the unauthorized charge had changed from pending to charged.

16.    Plaintiff disputed the unauthorized charges with Payless, under reference

       numbers 281955 and 963892, immediately and several times.



                                          3! of 7!
      Case 3:19-cv-00019-S Document 1 Filed 01/04/19       Page 4 of 7 PageID 4



17.    On May 5, 2018, Payless notified Plaintiff that it was closing all inquiries on

       the account and retaining the charges.

18.    As his disputes with Payless failed to remove the unauthorized charges,

       Plaintiff disputed the charges in writing with Merrick Bank on May 29,

       2018.

19.    On July 2, 2018, Merrick Bank notified Plaintiff that the transaction was a

       valid charge for which he was obligated to pay. Defendant changed the

       status of the charge from dispute to valid. Defendant thus held Plaintiff

       obligated for the unauthorized charges.

20.    Defendant failed to refund any of the unauthorized charges to Plaintiff’s

       credit card.

21.    In determining that the charge was valid, Merrick Bank failed to investigate,

       correct, or explain the unauthorized charge.

22.    All conditions precedent to this action have been complied with, waived, or

       performed.

                  VIOLATION OF THE FAIR CREDIT BILLING ACT
                           15 U.S.C. §§ 1666 ET SEQ.
23.    Plaintiff incorporates by reference all preceding paragraphs of this

       Complaint as though fully set forth herein.

24.    Plaintiff entered into an open-end credit transaction, namely a credit card

       account, with Defendant for personal, family, and household purposes.




                                        4! of 7!
      Case 3:19-cv-00019-S Document 1 Filed 01/04/19          Page 5 of 7 PageID 5



25.    At all times relevant hereto, Defendant, in the ordinary course of business,

       regularly extended open-end consumer credit, pursuant to a Merrick Bank

       Charge Account, on which Defendant assessed finance charges.

26.    Defendant did not issue to Plaintiff’s credit card a refund of the charges

       lodged to his credit card without his authorization.

27.    Failure to issue the refund was inaccurate and incorrect as Plaintiff was due

       a refund for the unauthorized charges and for services and goods not

       delivered.

28.    Within sixty days after transmission of the statement, in accordance with

       Defendant’s policies and instructions, Plaintiff sent a written notice

       disputing the inaccurate and incorrect charges to Defendant’s billing dispute

       department.

29.    Defendant did not, within two complete billing cycles after receipt of the

       notice, either correct the error and transmit to plaintiff a notification of the

       corrections or investigate the error and send Plaintiff a written explanation,

       as required by 15 U.S.C. § 1666(a)(3)(B).

30.    Defendant’s actions caused Plaintiff actual damages as in the loss of his duly

       owed refund in the amount of $232.64, loss of time, and attorney fees and

       costs.

31.    Defendant’s actions were part of a pattern or practice of failure to comply

       with its obligations under the Fair Credit Billing Act.




                                        5! of 7!
      Case 3:19-cv-00019-S Document 1 Filed 01/04/19        Page 6 of 7 PageID 6



                             DEMAND FOR JURY TRIAL

32.    Plaintiff hereby demands trial by jury on all issues so triable.

                                 REQUEST FOR RELIEF

WHEREFORE, plaintiff prays for:

A.     That the Court adjudge and decree that Defendant has engaged in the

       conduct complained of herein.

B.     That the Court find that Defendant violated the FCBA.

C.     Actual damages in the amount of $232.24;

D.     Statutory damages in the amount of double the finance charge, pursuant to

       15 U.S.C. § 1640(a)(2), with a minimum award of $500 and a maximum

       award of $5,000, or such higher amount as may be appropriate in light of the

       Defendant’s pattern or practice of noncompliance;

E.     Pursuant to 15 U.S.C. § 1666(e), an order requiring Defendant to forfeit any

       right to collect the first $50 of the disputed amount and any finance charges

       thereon from Plaintiff;

F.     An order requiring Defendant to credit Plaintiff with the disputed amount

       and related finance charge or other charges;

G.     Costs and attorney fees; and

H.     Such other relief as the Court deems proper.




                                         6! of 7!
    Case 3:19-cv-00019-S Document 1 Filed 01/04/19         Page 7 of 7 PageID 7


                                              Respectfully submitted,
Date: January 4, 2019
                                       By:/s/Ramona Ladwig
                                         Ramona Ladwig, Esq.
                                         State Bar No. 24092659
                                         Anthony P. Chester, Esq.
                                         State Bar No. 24092253
                                         HYDE & SWIGART
                                         1910 Pacific Ave, Suite 14155
                                         Dallas, TX 75201
                                         Telephone: (214) 880-6362
                                         Facsimile: (800) 635-6425
                                         ramona@westcoastlitigation.com

                                              Attorneys forPlaintiff




                                   7! of 7!
